CHRISTIAN, Judge.
The offense is theft from the person; the punishment, confinement in the penitentiary for two years.
The appeal bond is not approved. In referring to an appeal bond in a felony case, Art. 818, C. C. P., reads in part, as follows: “Before such bail bond shall be accepted and the defendant released from custody by reason thereof, the same must be approved by such sheriff and the court trying said cause, or his successor in office.”
The bond is also defective in failing to require the appellant to appear before the trial court “from day to day and from term to term of the same, and not depart therefrom with*354out leave of this court, in order to abide the judgment of the Court of Criminal Appeals of the State of Texas.” See Article 817, C. C. P.
Appellant being enlarged under an appeal bond which fails to bear the approval of the sheriff and trial judge, this court is without jurisdiction to entertain the appeal.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.